Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of claim 27 in the reply filed on 11/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-33 and 35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claim 27 is allowed.

Claim 27 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-33 and 35, directed to the process of making or using an allowable product have been withdrawn from consideration as a result of a restriction requirement.  However, in order to rejoin claims 32-33 and 35 with the allowable claim 27, Applicant is required to amend the independent claim 35 to include all the structures as in the independent claim 27 (such as lines 11-22 and others) so the two independent claims are similar except for the method steps, otherwise, Applicant is required to cancel claims 32-33 and 35 in response to this Office Action.
This application is in condition for allowance except for the above matters.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736